                THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                        WESTERN DIVISION
                        No. 5:19-cv-00561-FL

WAQAS ALI,                                   )
                                             )
                    Plaintiff                )
                                             )         CONSENT
              v.                             )   DECLARATORY JUDGMENT
                                             )
VIRGINIA HOUSING                             )
DEVELOPMENT AUTHORITY                        )
AND TOWNE BANK,                              )
                                             )
                    Defendants               )

      1.      Plaintiff Waqas Ali (“Mr. Ali”) initiated this action against

Defendants Virginia Housing Development Authority (“VHDA”) and Towne

Bank (“the Bank”) on November 20, 2019 in the North Carolina General

Court of Justice, Superior Court Division, Wake County.

      2.      In Count Two of his complaint in this action, Mr. Ali seeks a

declaratory judgment pursuant to N.C. Gen. Stat. § 1-253, et seq., North

Carolina’s declaratory judgment statute, that he did not incur a mortgage

loan (“the Mortgage”) and is not liable on it. (In Count One, he seeks other

relief under the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq.).

      3.      On December 12, 2019, Defendant Bank removed this matter to

this Court, asserting that the United States District Court, Eastern District


                                         1



           Case 5:19-cv-00561-FL Document 28 Filed 05/29/20 Page 1 of 7
of North Carolina has original jurisdiction over Mr. Ali’s Fair Credit

Reporting Act claims pursuant to 28 U.S.C. §§ 1331 and 1446 and

supplementary jurisdiction over Mr. Ali’s request for a declaratory judgment

pursuant to 28 U.S.C. § 1367(a). Plaintiff did not contest removal.

      4.      Having reached an agreement as to the resolution of Count Two,

the parties now request that the Court enter a consent declaratory judgment

regarding liability on the Mortgage.

                        AGREED STIPULATIONS OF FACT

      5.      On or about May 31, 2018, Waqas Ali (“Borrower”) and another

person, Muhammad Hamza, executed a note and deed of trust in the amount

of $296,530.00 for the Mortgage from lender NewTowne Mortgage, a

subsidiary of the Bank.

      6.      In obtaining the Mortgage, the Borrower purported to have the

same first name and surname as Plaintiff herein and used Plaintiff’s Social

Security Number (“SSN”) ending in the digits 6530.

      7.      Plaintiff is not, however, the same person as the Borrower on the

Mortgage, and the Borrower obtained the Mortgage using Plaintiff’s SSN

without Plaintiff’s knowledge or authorization.

      8.      The Borrower is unknown to Plaintiff.

      9.      The Borrower purports to have a birth date in January 1986,

                                        2



           Case 5:19-cv-00561-FL Document 28 Filed 05/29/20 Page 2 of 7
which is not the same as Plaintiff’s birthdate.

      10.   The Mortgage that the Borrower obtained from NewTowne

Mortgage was secured by real property located at 307 Canaan Circle, Suffolk,

Virginia 23435.

      11.   The Suffolk County Clerk, Suffolk, Virginia, recorded the deed of

trust on the Mortgage on June 4, 2018, at 10:34:07 a.m. and designated it as

Instrument #180005730.

      12.   NewTowne Mortgage then assigned the Mortgage to Defendant

VHDA.

      13.   Defendant Bank thereafter reported the Mortgage to the credit

bureaus as an account of Plaintiff’s, and identified it to the bureaus by an

Account number having the last four digits 5415.

      14.   Defendant VHDA also reported the Mortgage to the credit

bureaus as an account of Plaintiff’s, and identified it to the bureaus by an

Account number having the last four digits 3540.

      15.   When he discovered the Mortgage account on his credit reports,

Plaintiff repeatedly disputed it with various credit bureaus.

      16.   Prior to the initiation of this lawsuit, and upon notification of

Plaintiff’s dispute as to the identity of the Borrower, Defendant VHDA

accepted Plaintiff’s SSN verification and disassociated Plaintiff’s SSN with

                                        3



        Case 5:19-cv-00561-FL Document 28 Filed 05/29/20 Page 3 of 7
the Mortgage, but Defendants cannot void the Mortgage.

                                      LAW

      17.   The North Carolina Uniform Declaratory Judgment Act provides

that “Courts of record within their respective jurisdictions shall have power

to declare rights, status, and other legal relations, whether or not further

relief is or could be claimed. […] The declaration may be either affirmative or

negative in form and effect; and such declarations shall have the force and

effect of a final judgment or decree.” N.C. Gen. Stat. § 1-253 (2020).

      18.   The purpose of the Act is to “settle and afford relief from

uncertainty concerning rights, status, and other legal regulations” between

parties. Smith v. HBE Corp., 655 F. Supp. 59, 67 (E.D.N.C. 1986) (citing

North Carolina Consumers Power, Inc. v. Duke Power Co., 285 N.C. 434, 446,

206 S.E.2d 178, 186 (1974)).

      19.   A court has subject matter jurisdiction to render a declaratory

judgment under the Act when an actual controversy exists between the

parties “at the time the pleading requesting declaratory relief is filed.”

Sharpe v. Park Newspapers of Lumberton, Inc., 317 N.C. 579, 584, 347

S.E.2d 25, 29 (1986).

      20.   Where the parties stipulate as to the facts, the defendants need

not file an answer, nor need the court conduct a trial or hearing in order to

                                        4



         Case 5:19-cv-00561-FL Document 28 Filed 05/29/20 Page 4 of 7
enter a declaratory judgment under the Act. See Nationwide Mut. Ins. Co. v.

Roberts, 261 N.C. 285, 288, 134 S.E.2d 654, 657 (1964).

      21.   The determination as to whether to enter a declaratory judgment

under this Act is left to the court’s discretion. N.C. Gen. Stat. § 1-257 (2020).

      22.   The Act is to be “liberally construed and administered.” N.C.

Gen. Stat. § 1-264 (2020).

                               CONCLUSIONS

      23.   This Court has jurisdiction over this matter.

      24.   At the time Plaintiff filed this action, an actual controversy

existed between Plaintiff and Defendants as to whether Defendant VHDA

had any enforceable legal right against Plaintiff with regard to the Mortgage.

      25.   Such controversy was and is still genuine, as Defendants cannot

void said mortgage, and Defendants have previously reported to the CRAs

that Plaintiff is liable for the Mortgage.

      26.   Without a public record declaratory judgment by which Plaintiff

can demonstrate his non-liability on the Mortgage, Defendants or third

parties might in the future undertake actions adversely affecting Plaintiff,

particularly if the Borrower ceases making payments. Such actions could

damage Plaintiff’s reputation, impede his ability to obtain credit, and subject

him to legal process and tax enforcement in the stead of the Borrower.

                                        5



         Case 5:19-cv-00561-FL Document 28 Filed 05/29/20 Page 5 of 7
     Accordingly, it is hereby ORDERED, ADJUDGED and DECREED:

     1.      The parties’ Joint Motion for Entry of Consent Judgment is

GRANTED, and Court issues the following declaratory judgment:

             Plaintiff Waqas Ali is a different person than Waqas

              Ali, the Borrower on the Mortgage. The Mortgage

              described hereinabove is unenforceable against

              Plaintiff. Defendants are enjoined from reporting

              the Mortgage to the credit bureaus using Plaintiff’s

              Social Security Number. VHDA is enjoined from

              attempting to collect on the Mortgage from Plaintiff,

              and should Defendant Towne Bank be in a position

              to pursue collection on the Mortgage in the future,

              Defendant Towne Bank shall not pursue collection

              from Plaintiff.

     2.      Each party shall bear its own fees, expenses, and costs.

     3.      Plaintiff shall serve each Defendant with a copy of this Judgment

in such a manner as to make it operative in any future proceedings.

     SO ORDERED, this the _______           May
                            29th day of _____________________, 2020.


                                ___________________________________________
                                The Honorable Louise Wood Flanagan
                                United States District Court
                                        6



          Case 5:19-cv-00561-FL Document 28 Filed 05/29/20 Page 6 of 7
CONSENTED TO:

     Approved as to form and    /s/ Suzanne Begnoche
                     content:   SUZANNE BEGNOCHE
                                Suzanne Begnoche, Attorney at Law
                                Attorney for Plaintiff
                                NCSB # 35158
                                P.O. Box 2035
                                Chapel Hill, NC 27515
                                Telephone: (919) 960-6108
                                Facsimile: (919) 500-5289
                                Suzanne.begnoche@begnochelaw.com

     Approved as to form and    /s/ Valyce M. Davis
                     content:   Valyce M. Davis
                                N.C. State Bar No. 47685
                                501 Fayetteville St.
                                Suite 500
                                Raleigh, NC 27601
                                Telephone: (919) 755-6571
                                Facsimile: (919) 755-6699
                                vdavis@mcguirewoods.com
                                Attorney for Defendant Virginia
                                Housing Development Authority

     Approved as to form and    /s/ Lauren E. Fussell
                     content:   Lauren E. Fussell
                                NC State Bar No. 49215
                                301 Fayetteville Street, Suite 1700 (27601)
                                PO Box 1000
                                Raleigh, NC 27602
                                Telephone: (919) 981-4000
                                Facsimile: (919) 981-4300
                                lfussell@williamsmullen.com
                                Attorneys for Towne Bank




                                   7



      Case 5:19-cv-00561-FL Document 28 Filed 05/29/20 Page 7 of 7
